Citation Nr: 0830402	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  03-28 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
lumbosacral strain with degenerative joint disease (DJD), for 
the period prior to January 11, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO denied a compensable disability rating for lumbosacral 
strain.  The veteran filed a notice of disagreement (NOD) in 
June 2003, and the RO issued a statement of the case (SOC) in 
August 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2003.

In February 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In March 2006, the Board remanded the matters on appeal to 
the RO for additional development.  In a September 2007 
decision, the RO granted a higher 10 percent rating for the 
veteran's service-connected low back disability (now 
characterized as lumbosacral strain with DJD), effective 
January 11, 2007, the date of a VA examination showing an 
increase (as reflected in a supplemental SOC (SSOC) dated 
that same month).  As higher ratings are available for the 
time periods both before and after January 11, 2007, and the 
veteran is presumed to be seeking the  maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the two matters set forth on the title page.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).   




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Since the January 25, 2002 date of the claim for 
increase, the veteran's low back disability, characterized as 
lumbosacral strain with DJD, has been manifested by 
complaints of low back pain, with forward flexion to 80 
degrees, and normal sensation and reflexes; there has been no 
evidence of neurological manifestations, increased limitation 
of range of motion on repetitive use, or intervertebral disc 
syndrome.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
since the January 25, 2002, the date of the claim for 
increase, the criteria for a 10 percent rating for 
lumbosacral strain with DJD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1,  4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes  5292, 5295 (as in effect prior to September 
26, 2003); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain with DJD, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5292, 5295 
(as in effect prior to September 26, 2003); General Rating 
Formula for Diseases and Injuries of the Spine (as in effect 
since September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, the Board is aware of decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), applicable 
to claims for increased ratings.  In Vazquez-Flores, the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the September 2003 SOC and May 2005 SSOC set 
forth the criteria for higher ratings for lumbosacral strain 
with DJD.  An April 2006 post-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The April 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
April 2006 letter also informed the veteran that he should 
provide the RO with any evidence or information that he may 
have pertaining to his claim.  

Following the issuance of the notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the September 2007 SSOC).  Hence, 
the veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the April 2006 VCAA letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claims for a higher rating and explained how 
disability ratings are determined, read together with the 
September 2003 SOC and May 2005 SSOC, which included the 
pertinent rating criteria, satisfies the notice requirements 
of Vazquez-Flores.  To the extent that the above documents do 
not meet the notice requirements of Vasquez-Flores, the Board 
notes that the veteran's representative has submitted written 
statements requesting consideration of the veteran's lumbar 
spine disability under different diagnostic codes for rating 
the spine, and the veteran has submitted written statements, 
in particular an October 2003 statement in which he asserted 
that the current severity of his low back condition has made 
it difficult to climb stairs and stand for long periods of 
time and that it has affected his ability to perform all of 
his duties at work.  These statements reflect the veteran 
understood the relevant requirements, including the effect of 
his disability on his daily life and on his employment. 
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, private medical records, and 
the reports of VA spine examinations conducted in May 2002, 
August 2003, and January 2007.  Also of record are various 
written statements provided by the veteran, and his 
representative, on his behalf, are associated with the claims 
file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Historically, by rating action of October 1947, the RO 
granted service connection for chronic lumbosacral strain, 
mild, and assigned a noncompensable rating. The veteran filed 
his current claim for an increased rating on January 25, 
2002.  The June 2002 rating decision, currently on appeal, 
continued the noncompensable rating for lumbosacral strain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295. 

Initially, the Board notes that effective September 26, 2003, 
disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and  
7-2003(2003).

In this case, as the RO has considered both the former and 
revised applicable criteria in evaluating the veteran's 
lumbar strain with DJD, and furnished him notice of the 
revised criteria in the September 2007 supplemental SOC 
(SSOC), there is no due process bar to the Board also 
considering the former and revised criteria.

Considering the pertinent evidence in light of former and 
revised applicable criteria, the Board finds that a 10 
percent, but no higher rating, for the veteran's service-
connected low back disability is warranted.

A.  Prior to September 26, 2003

Under the rating criteria in effect prior to September 26, 
2003, former DC 5295 provides that lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent disability rating is 
assigned where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability rating is 
assigned where the symptoms are severe, with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Consideration has also been given to evaluating the veteran's 
low back disability under former Diagnostic Code 5292, for 
rating limitation of motion of the lumbar spine. Former DC 
5292 provides a 10 percent rating for slight limitation of 
motion of the lumbar spine, while a 20 percent rating is 
assignable for moderate limitation of motion, and a 40 
percent rating requires severe limitation of motion.
 
The terms "mild," "moderate," and "severe" are not defined in  
the rating schedule; rather than applying a mechanical  
formula, VA must evaluate all the evidence to the end that  
its decisions are equitable and just.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204- 7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7  (1996). 

Pertinent to January 2002 claim for increase the March 2001 
and May 2001 VA treatment records note that the veteran's 
primary medical history included various medical diagnoses, 
but were negative for lower back disabilities.  Review of 
systems was negative for low back pain or limitation of 
motion of the lumbosacral spine.  Physical examinations were 
negative for findings pertaining to the lower back.  
Assessments were also silent as to lower back disabilities.  

A July 2001 private treatment record from N. Fleisig, M.D., 
reflects that while driving his own automobile on June 26, 
2001, the veteran was struck from the rear by another 
vehicle.  He complained of symptoms across the posterior 
paracervical area.  Isolated testing revealed the lower back 
benign.  The impression was secondary to the June 2001 
accident, the veteran sustained a cerebral concussion and a 
paravertebral cervical muscular ligamentus injury.  

In an October 2001 letter, M. M. Gelch, M.D., essentially 
reiterates the veteran's recent MVA and subsequent complaints 
of back pain, noting the veteran's past injury to his back 
during service.  Review of systems reveals that the veteran's 
musculoskeletal system had been involved after an automobile 
accident with low back pain.  Impression was L-5 nerve root 
compression by synovial cyst, question benign growth.

A December 2001 VA neurology record reflects that the veteran 
complained of chronic low back pain with right lower 
extremity radiculopathy status post motor vehicle accident 
(MVA) in June 2001.  A recent MRI showed an eight millimeter 
synovial cyst extending into the central spinal canal causing 
mass effect on the transitting right L5 nerve root.  The 
veteran stated that after the MVA in June, he started to 
suffer with low back pain that was new; however, he had a 
similar accident when he was pushed off a truck in 1943 and 
suffered pains in the lower back for a while.  The impression 
was cervical spondylosis and right L5 cyst; both started to 
give symptoms after MVA.  

In a February 2002 statement, the veteran asserted that about 
two years earlier he has had pain continuously in his lower 
back area, at times with pains in his right leg, as was the 
case after his accident in service.  Additionally, on June 
26, 2001, he was in an automobile accident and within a month 
of the accident he began to have pain in his right lower back 
and right leg down to his foot, which have increased.  

A May 2002 VA spine examination report reflects that the 
veteran complained of low back pain with radiation down the 
right leg.  Objective findings revealed that straight leg 
raise was positive and in the supine position he had low back 
pain at approximately 60 degrees of elevation of the leg.  He 
could flex his back to 80 degrees, extend his back about 8 
degrees from a resting position of 20 degrees.  X-rays showed 
that he had some sclerosis and irregularity of the facet 
joints at L5-S1.  Also, he had slightly accentuated lordotic 
curve, narrowing of the L5-S1 interspace, and some narrowing 
of the L4-5 interspace.  The diagnosis was DJD of the lumbar 
spine manifested by narrowing of the joint spaces and 
sclerosis of the facet joints.  He was also diagnosed with 
degenerative disc disease manifested by diminished reflexes 
in the lower extremities and tenderness in the right sciatic 
notch.  The examiner discussed that the veteran apparently 
had a back injury while on active duty and suffered a severe 
strain and he has gone on to develop DJD of the lumbar spine, 
but there was some evidence of neural radiculopathy with pain 
radiating down the right leg with pain in the right sciatic 
notch and positive straight leg raise on the right.  He also 
has a history of a motor vehicle accident where he was rear-
ended, which had left him with some stiffness of the neck.  

A May 2003 VA neurology record reflects that the veteran had 
right sciatica, symptoms status post left knee arthroplasty 
post MVA, history degenerative disc disease. The veteran 
complained of low back pain, especially on the right and down 
the right lower extremity.  Neurological examination of the 
lower back and lower extremities was completely normal.  The 
impression was low back pain due to spondyloarthrotic changes 
and due to arachnoidal cyst.  

A May 2003 MRI of the lumbar spine reflects an impression of 
multilevel disc disease at L2-3, L3-4, an L4-5 causing 
multilevel neural foraminal narrowing without compression of 
the thecal sac or exiting nerve root.  

An August 2003 VA spine examination report reflects that the 
examiner reviewed the claims file, noting the veteran's 
injury to his back in service.  The veteran stated that his 
back has bothered him off and on throughout the years, 
worsening lately.  He informed the examiner of the MVA two 
years earlier, and that his service-connected back disability 
had increased in severity.  He uses Aspirin to alleviate the 
condition.  Objective findings included an apparent left 
sided curve to the veteran's spine.  Spine and hips in 
alignment without swelling, spasm or tenderness.  His 
musculature appeared within normal limits.  Forward flexion 
was recorded as to 90 degrees and extension to 30 degrees.  
He had lateral extension to 30 degrees, bilaterally.  He 
could rotate to 30 degrees bilaterally.  He is able to heel, 
toe, and tandem walk, and to squat and duck walk, each, with 
effort.  He has a negative Romberg.  His straight leg raises 
were to 90 degrees.  He has full sensation to his lower 
extremities.  Two-pound weighs were placed on the veteran's 
ankles and he was able to give the examiner 10 hip extensions 
without complaints of pain in his back.  X-rays showed DJD 
with osteophytes to L3, L4, L5 and S1.  The diagnosis was 
DJD, lumbosacral spine.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent for the period prior to September 26, 2003 under 
former DC 5295.  In this regard, the medical evidence does 
not include findings of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position, as required for a higher rating of 20 
percent for lumbosacral strain.

The Board also finds that a rating in excess of 10 percent is 
not warranted under former DC 5292.  While flexion was 
limited to 80 degrees on VA examination in May 2002, there 
was no notation of pain on flexion.  Furthermore, during an 
August 2003 VA examination, he had full flexion to 90 
degrees, with no notation of pain on flexion.   He had 
lateral extension to 30 degrees, bilaterally and he could 
rotate to 30 degrees bilaterally. Thus, even  considering 
some limitation in flexion demonstrated on examination in May 
2002, collectively, the veteran's limitation  of motion of 
the lumbar spine for the period in question can be 
characterized as no more than slight.  

Based on the foregoing findings, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's low back disability more nearly approximates the 
criteria for a 10 percent, but no higher, rating, under 
former Diagnostic Code 5295.  

The record also presents no basis for assignment of any 
higher rating under any alternative former rating criteria.  
While, under the criteria in effect prior to September 26, 
2003, residuals of fracture of the vertebrae, ankylosis of 
the spine, or ankylosis of the lumbar spine may warrant a 
rating in excess of 10 percent, here, the service-connected 
low back disability has not been shown to involve any of the 
above.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (as in 
effect prior to September 26, 2003).

B.  Since September 26, 2003 

As indicated above, effective September 26, 2003, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the  Spine.  Under the General Rating 
Formula, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees.  A  rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater  than 60 degrees, or, 
the combined range of motion of the  thoracolumbar spine not 
greater than 120 degrees, or muscle  spasm or guarding severe 
enough to result in an abnormal gait  or abnormal spinal 
contour such as scoliosis, reversed  lordosis, or abnormal 
kyphosis.  A 40 percent rating is  assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the  entire thoracolumbar 
spine.  A 50 percent rating is  assignable for unfavorable 
ankylosis of the entire  thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, General Rating Formula 
for DCs 5235-5243 (as in effect since September 26, 2003).

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.  

As noted above, the RO granted an increased rating of 10 
percent for the veteran's service-connected low back 
disability effective January 11, 2007, based on the findings 
of a VA examination conducted on that date.  As the Board has 
granted entitlement to an increased rating of 10 percent, 
under the rating criteria in effect prior to September 26, 
2003, the Board will now consider entitlement to a rating in 
excess of 10 percent under the revised rating criteria.   

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 10 percent for the veteran's service- 
connected low back disability, for the period since September  
26, 2003, is not warranted. 

A July 2004 VA treatment record reflects that the veteran's 
primary medical history included L4-5 right side facet 
osteoarthritis with synovial cyst extending into the central 
canal in 2001 and multilevel disc disease causing foraminal 
narrowing without compression of the thecal sac or exiting 
nerve root.  The veteran complained of chronic back problems, 
worsening pain in right buttock radiating down.  Examination 
of the thoracic and lumbosacral spine was noted as not 
tender.  No spasm, neurological examination was essentially 
normal.  The assessment was right sciatica, symptoms status 
post left knee arthroplasty post MVA.  History of L5 cysts, 
not noted on MRI in 2003.  

A September 2004 MRI report of the lumbar spine reflects a 
conclusion of intervertebral degenerative disc disease at L4-
L5 minimally progressed since the prior examination and 
minimal degenerative changes seen at the other levels not 
significantly changed since the prior examination.  

An October 2004 VA neurology record reflects that the veteran 
complained he still had pains in the low back on the right 
side that radiated down to the leg.  It was noted that an MRI 
showed spondyloarthrotic changes but no operable pathology.  
Neurological examination of the lower extremities was 
essentially normal.  There was some straightening of the low 
back.  The impression was no surgically corrected low back 
lesion (the cyst that was seen previously, but was not shown 
in the latest MRI).  The pain was probably arthritic and 
there was possibility of right sacro-iliac disease. 

April through September 2005 VA orthopedics records reflect 
that the veteran complained of right hip discomfort  and 
reported being struck by a vehicle in service with an injury 
to pelvis.   The impression was severe arthritis right hip.  
The records were negative for complaints, findings or 
diagnosis pertaining to the veteran's low back.  

In a September 2005 statement, the veteran's representative 
contends that while the veteran's low back disability is 
currently rated under Diagnostic Code 5295, that the DC 
should be changed to DC 5003-5292 for limitation of motion of 
the lumbar spine.  

An October 2005 Providence VA Medical Center (VAMC) record 
reflects that the veteran has a history of DJD cervical-
spine, L4-5 right side facet osteoarthritis, multilevel disc 
disease at L2-3, L3-4, and L4-5 causing foraminal narrowing 
without compression.

VA treatment records dated from April 2006 to December 2006 
are negative for complaints, treatment, or findings 
pertaining to the veteran's service-connected low back 
disability.  

A January 2007 VA spine examination reflects that the veteran 
complained of intermittent pain across the lower back 
associated with stiffness and decreased range of motion of 
his lower back, with no other symptoms.  The veteran stated 
that he received no treatment for his spine until 2001.  He 
also stated that in addition to the injury that occurred in 
the military he had a MVA in June 2001 where he injured his 
cervical and lumbosacral spine.  Physical examination 
revealed that the veteran had scoliosis and a kyphosis that 
was evident.  He had no tenderness to palpation, his 
musculature was asymmetrical, and he had atrophy of the right 
thigh.  He forward flexed to 80 degrees with pain throughout.  
His stance was forward flexed, approximately 15 degrees.  He 
was able to extend to 0 degrees.  He laterally extended to 25 
degrees and rotated to 25 degrees, bilaterally.  He had pain 
throughout range of motion in all planes.  He was able to 
heel and toe walk with difficulty, but was unable to squat or 
duck walk.  His motor strength was 5/5 bilaterally.  He had 
full sensation to the lower extremities.  On repetitive 
testing, he had pain in the fifth repetition, bilaterally, 
but he had no weakness, fatigue, or lack of endurance. 

The examiner noted findings in x-ray reports as noted above.  
In addition, a contemporaneous x-ray report revealed an 
impression of degenerative change at L5 S1, no fracture seen, 
no acute abnormality, and osteopenia.  The diagnosis was 
lumbosacral spine degenerative disc disease with L5 nerve 
root impingement and a kyphosis and a scolosis.  The VA 
examiner furthered that based on an abdominal x-ray prior to 
the veteran's June 2001 MVA, the lumbosacral spine 
degenerative disk disease was present prior to the June 2001 
MVA, but in reviewing the claims file there was no evidence 
of symptoms that were reported in any of the notes prior to 
the occurrence of the 2001 MVA, in which the veteran had an 
injury to his lumbosacral spine and his cervical spine.  
Therefore, based on a review of the claims file and lack of 
documentation of symptoms in the lower back prior to the 2001 
MVA, the VA examiner concluded that she could only opine that 
the symptoms the veteran was having in the lower back is in 
fact related to the most recent injury, which occurred in 
2001, and not related to his military service injury.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent under the criteria in effect since September 26, 
2003.  In this regard, there is no medical evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait.   Although the January 2007 
examination report notes scoliosis and a kyphosis, the VA 
examiner attributes these findings to the veteran's post-
service June 2001 MVA, and not as a result of service-
connected lumbosacral strain with DJD.  

Furthermore, while the Board notes that the veteran is 
diagnosed with degenerative disc disease, only DJD has been 
medically found to be a progression of the veteran's service-
connected lumbosacral strain (see May 2002 VA examination 
report), and the January 2007 VA examiner has indicated that 
all current symptoms are a result of the veteran's post-
service June 2001 MVA.  In addition, the RO has not 
characterized the lumbar spine disability as encompassing 
DDD.  However, even if the Board were to consider, without 
determining, that the veteran's symptoms from his diagnosed 
DDD were not distinguishable from his service-connected 
lumbosacral strain with DJD, the fact remains that the 
objective medical findings on the January 2007 VA spine 
examination revealed forward flexion to 80 degrees and 
laterally extended to 25 degrees; findings that do not 
warrant a rating higher than the current 10 percent rating.  

The Board has also considered entitlement to a rating in 
excess of 10 percent based on functional impairment; however, 
although the veteran had pain in the fifth repetition, 
bilaterally, during the January 2007 VA examination, there 
were no finding that he had any changes in degree of motion.  
In addition, the VA examiner reported that the veteran had no 
weakness, fatigue, or lack of endurance.  The Board notes 
that the revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27,  
2003).  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7, provides no basis for a higher 
rating 

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected low back disability, such  
would not be the case here, as, despite the veteran's reports 
of pain radiating down to his right leg as noted in an 
October 2004 VA neurology report; however, neurological 
examination was essentially normal.  Further, a July 2004 VA 
treatment record specifically notes that the veteran has a 
primary medical history of L4-5 right side facet 
osteoarthritis with synovial cyst extending into the central 
canal in 2001 and multilevel disc disease causing foraminal 
narrowing without compression of the thecal sac or exiting 
nerve root.  On examination in January 2007, he was found to 
have full sensation to the lower extremities

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher than 10 
percent for the veteran's service-connected low back 
disability under the revised criteria for rating the spine as 
in effect since September 26, 2003. 

C.  Former and Revised Criteria 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally,  
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
lumbosacral strain with DJD has reflected so exceptional or 
so unusual a disability picture as to  warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 10 percent rating).  There also is no objective 
evidence that lumbosacral strain with DJD has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected low back disability has met the 
criteria for a 10 percent, but no higher, rating during the 
entire appeal period.  




ORDER

A 10 percent rating for lumbosacral strain with DJD, from the 
January 25, 2002 date of the claim for increase, is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

The criteria for a rating in excess of 10 percent for 
lumbosacral strain with DJD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


